— Action to recover damages for alleged delay, claimed to have been due to the legal fault of the defendant, under a building contract. After a trial before the court, without a jury, the complaint was dismissed upon the merits. Judgment reversed on the law and the facts, with costs, and judgment granted in favor of the plaintiff for the sum of $362.82, without costs, with interest from a date to be fixed in the order to be entered hereon. The item allowed represents the amount of the possible sales tax to which the plaintiff is entitled upon this record. The findings of fact implicit in the judgment in favor of defendant are otherwise affirmed. Settle order on notice. Hagarty, Acting P. J., Carswell, Adel, Lewis and Aldrich, JJ., concur.